Filed Pursuant to Rule 424(b)(3) Registration No.333-190196 PROSPECTUS SUPPLEMENT NO. 14 (To Prospectus dated September18, 2013, as amended) 2,298,412 Shares Tengion, Inc. This Prospectus Supplement No.14 supplements the prospectus dated September 18, 2013 (as supplemented or amended to date, the “Prospectus”), which forms a part of our Registration Statement on FormS-1 (Registration Statement No.333-190196).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 2,298,412 shares of our common stock, which are held or may be held by the stockholders named in the Prospectus. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Quarterly Report on Form 10-Q On August 14, 2014, we filed a Quarterly Report on Form 10-Q with the Securities and Exchange Commission. The text of such Form 10-Q is attached hereto. Investing in our common stock involves a high degree of risk. Please see the section entitled “Risk Factors” beginning on page 21 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 14, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (Address of principal executive offices) (336) 722-5855 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes oNo x As of August 11, 2014, there were 25,049,607 shares of the registrant’s common stock outstanding. TENGION, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2014 INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations and Comprehensive Loss 2 Statements of Stockholders’ Deficit 3 Statements of Cash Flows 4 Notes toFinancial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II.Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion," the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion(R) and the Tengion logo(R) are our registered trademarks and Tengion Neo-Urinary Conduit(TM), Tengion Neo-Kidney(TM), Tengion Neo-Kidney Augment(TM), Tengion Neo-Vessel(TM), Tengion Neo-Vessel Replacement(TM), Tengion Neo-Bladder Replacement(TM), Neo-Bladder Augment(TM), Tengion Organ Regeneration Platform(TM) and Organ Regeneration Platform(TM) are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. Balance Sheets (in thousands, except per share data) (unaudited) December 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $13,339 and $13,441 as of December 31, 2013 and June 30, 2014, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of long-term debt, net of debt discount of $52 as of December 31, 2013 $ $ — Current portion of lease liability Accounts payable Accrued expenses Warrant liability Total current liabilities Long-term debt and embedded derivative, net of debt discount of $7,814 and $5,581 as of December 31, 2013 and June 30, 2014, respectively Lease liability Other liabilities 12 12 Total liabilities Commitments and contingencies (Note 13) — — Stockholders’ deficit: Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at December 31, 2013 and June 30, 2014 — — Common stock, $0.001 par value; 750,000 shares and 10,000,000 shares authorized at December 31, 2013 and June 30, 2014, respectively; 6,822 and 21,847 shares issued and outstanding at December 31, 2013 andJune 30, 2014, respectively 7 22 Additional paid-in capital Accumulated deficit (266,100 ) (318,213 ) Total stockholders’ deficit (16,856 ) (65,868 ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. - 1 - TENGION, INC. Statements of Operations and Comprehensive Loss (in thousands, except per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ — $ — $ — $ — Operating expenses: Research and development $ General and administrative Depreciation 62 53 Other expense, net 91 Total operating expenses Loss from operations ) Interest income 2 5 7 14 Interest expense ) Change in fair value of embedded derivative and derivative liability ) Change in fair value of warrant liability ) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss — Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted-average common stock outstanding – basic and diluted The accompanying notes are an integral part of these financial statements. - 2 - TENGION, INC. Statements of Stockholders’ Deficit for the Six Months Ended June 30, 2014 (in thousands) (unaudited) Common stock Additional paid-in capital Accumulated deficit Shares Amount Total Balance, December 31, 2013 $ 7 $ $ ) $ ) Issuance of common stock for payment of interest 6 — Repurchase of restricted stock to employees (4 ) — (1 ) — Issuance of common stock upon conversion of 2012 and 2013 Convertible Notes, net 9 — Stock-based compensation expense — — — Net loss — — — ) ) Balance, June 30, 2014 $ 22 $ $ ) $ ) The accompanying notes are an integral part of the financial statements. - 3 - TENGION, INC. Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Change in fair value of embedded derivative and derivative liability Change in fair value of warrant liability Charge related to lease liability Noncash interest expense Noncash rent expense 2 — Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses and other ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Change in restricted cash — Cash paid for property and equipment (2 ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from warrant exercises, net — Repurchase of restricted stock to employees (7 ) (1 ) Proceeds from long-term debt and warrants, net of issuance costs — Payments on long-term debt — ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. - 4 - TENGION, INC. Notes to Financial Statements (unaudited) Organization and Nature of Operations Tengion, Inc. (the Company) was incorporated in Delaware on July 10, 2003.The Company is a regenerative medicine company focused on discovering, developing, manufacturing and commercializing a range of neo-organs, or products composed of living cells, with or without synthetic or natural materials, implanted or injected into the body to engraft into, regenerate, or replace a damaged tissue or organ.Using its Organ Regeneration Platform, the Company creates these neo-organs using a patient’s own cells, or autologous cells.The Company’s mission is to: (i)utilize its Organ Regeneration Platform to extend the lives of patients suffering from life-threatening diseases; (ii)improve the quality of patients' lives while providing cost-saving treatments; and (iii)create value for the Company’s stakeholders. The Company believes its proprietary product candidates harness the intrinsic regenerative pathways of the body to regenerate a range of native-like organs and tissues.The Company’s product candidates are intended to delay or eliminate the need for chronic disease therapies, organ transplantation, and the administration of anti-rejection medications.In addition, the Company’s neo-organs are designed to replace the need to substitute other tissues of the body for a purpose to which they are poorly suited. Building on its clinical and preclinical experience, the Company has utilized its Organ Regeneration Platform in the conduct of its Neo-Kidney Augment development program for patients with advanced chronic kidney disease and its Neo-Urinary Conduit development program for bladder cancer patients who are in need of a urinary diversion.The Company operates as a single business segment.Operations of the Company are subject to certain risks and uncertainties, including, among others, uncertainty of product candidate development; technological uncertainty; dependence on collaborative partners; uncertainty regarding patents and proprietary rights; comprehensive government regulations; having no commercial manufacturing experience, marketing or sales capability or experience; and dependence on key personnel. Management’s Plans to Continue as a Going Concern The accompanying financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.The Company has incurred losses since inception and has an accumulated deficit of $318.2 million as of June 30, 2014, including $48.4 million of cumulative accretion of redeemable convertible preferred stock through the date of its conversion to common stock in April 2010.The Company anticipates incurring additional losses and deficits in operating cash flows until such time, if ever, that it can generate significant sales of its therapeutic product candidates currently in development or enters into cash flow positive business development transactions. Based upon the Company’s current expected level of operating expenditures and required debt repayments, and assuming the Company is not required to settle any outstanding warrants in cash or redeem, or pay cash interest on, any of its convertible notes, the Company expects to be able to fund operations through December 31, 2014; however, this period could be shortened if there are any unanticipated increases in planned spending on development programs or other unforeseen events.The Company plans to raise additional funds through collaborative arrangements, public or private sales of debt or equity securities, commercial loan facilities, or some combination thereof.There is no assurance that additional financing will be available when needed to allow the Company to continue its operations or if available, on terms acceptable to the Company. In the event financing is not obtained, the Company could pursue additional headcount reductions and other cost cutting measures to preserve cash as well as explore the sale of selected assets to generate additional funds.If the Company is required to significantly reduce operating expenses and delay, reduce the scope of, or eliminate one or more of its development programs, these events could have a material adverse effect on the Company's business, results of operations and financial condition. These factors raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments relating to recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. - 5 - Summary of Accounting Policies Use of Estimates The preparation of financial statements, in accordance with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Recently Adopted Accounting Standards In June 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2014-10, Development Stage Entities (Topic 915) – Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation (ASU 2014-10).ASU 2014-10eliminates the concept of a development stage entity in its entirety from current accounting guidance. The new guidance eliminates the requirements for development stage entities to (i) present inception-to-date information in the statement of operations, stockholders’ equity and cash flows, (ii) label the financial statements as those of a development stage entity, (iii) disclose a description of the development stage activities in which the entity is engaged, and (iv) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage.ASU 2014-10 is effective prospectively for public entities for annual reporting periods beginning after December 15, 2015, and interim periods within those annual periods however early adoption is permitted.The Company evaluated and elected to adopt ASU 2014-10 as permitted, and, accordingly, has not included the inception-to-date disclosures and other previously required disclosures for development stage entities in these financial statements. Net Loss Per Share Basic and diluted net loss attributable to common stockholders per share is calculated by dividing net loss attributable to common stockholders by the weighted-average number of common shares outstanding. For all periods presented, the outstanding shares of unvested restricted stock as well as the number of common shares issuable upon exercise of outstanding stock options and warrants and conversion of notes payable have been excluded from the calculation of diluted net loss attributable to common stockholders per share because their effect would be anti-dilutive. Therefore, the weighted-average shares used to calculate both basic and dilutive loss per share are the same. The following potentially dilutive securities have been excluded from the three and six month computations of diluted weighted-average shares outstanding as they would be anti-dilutive: June 30, Shares underlying warrants outstanding Shares underlying options outstanding Unvested restricted stock Convertible notes payable The Company has determined that the net loss per share - basic and diluted for the three-month period ended March 31, 2014 was incorrectly stated in the Form 10-Q for the period ended March 31, 2014, resulting from an error in the calculation of weighted-average basic shares outstanding for the three-month period ended March 31, 2014. The Company determined that the error is not material to the March 31, 2014 financial statements. The net loss per share - basic and diluted for the three-month period ended March 31, 2014 was previously reported as $(1.91), while the corrected amount is $(2.55). - 6 - Supplemental Cash Flow Information The following table contains additional supplemental cash flow information for the periods reported (in thousands). Six months ended June 30, Supplemental disclosure of non-cash transactions: Fair value of embedded derivatives and derivatives issued with issuance of long-term debt $ $
